DETAILED ACTION

This office action is in response to the application filed on 12/18/2020.  Claims 1-15 are pending.  Claims 1-15 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,819,349 to Schwartz in view of US Patent 9,770,117 to Torbet et al. (“Torbet”).
Claim 1.  A ventilated adjustable firmness bed, comprising: a multilayered mattress (Schwartz, Fig. 1, #’s 2 and 3) and a uniform mattress (Schwartz, Fig. 1, #4), wherein the the multilayered mattress and the uniform mattress rearrangeable into three arrangements consisting of a first degree of firmness, a second degree of firmness, and a third degree of firmness (Schwartz teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness; additionally Schwartz explicitly states “a choice of mattress firmness” in column 1, line 14); a plurality of apertures (Schwartz teaches cylindrical holes in column 15, lines 22-27) disposed along the multilayered mattress; a plurality of slots disposed along the uniform mattress (Schwartz does not disclose “a plurality of slots,” however the use of slots in a mattress is well known, as taught by Torbet in at least Fig. 8; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide any of the layers of Schwartz with the slots of Torbet for the purpose and motivation given by Torbet in column 2, lines 24-25, that being “to provide pressure reduction and alignment for the body part such as shoulders or hip”).
Claim 4.  
Claim 5.  The ventilated adjustable firmness bed of claim 1, wherein the slots extend across a length of the uniform mattress (see at least Torbet Fig. 19).
Claim 6.  The ventilated adjustable firmness bed of claim 1, wherein the multilayered mattress has a first layer and a second layer, wherein a height of the first layer is equal to a height of the second layer (Schwartz Fig. 1, #2 and #3 appear to be the same thickness).
Claim 7.  The ventilated adjustable firmness bed of claim 1, wherein an overall height of the multilayered mattress is equivalent to an overall height of the uniform mattress (it would be an obvious matter of design choice to make layers #2 and 3 together equal to the thickness of layer #4 since Schwartz teaches in column 8, beginning at line 31 that thickness of layers can be varied in order to adjust firmness).
Claim 8.  The ventilated adjustable firmness bed of claim 1, wherein each mattress comprises a width equivalent to half the width of a bed frame (see Schwartz Fig. 2; it would be obvious to provide different layers on each side of the bed of Schwartz in order to provide different firmness characteristics for two different users of the bed).
Claim 9.  The ventilated adjustable firmness bed of claim 1, wherein each layer of the multilayered mattress is removably secured to one another (layers can be seen to be removably secured together in Schwartz, Fig. 25).
Claim 10.  The ventilated adjustable firmness bed of claim 1, wherein the multilayered mattress comprises a first layer, a second layer, and a third layer, each of a different degree of firmness (Schwartz teaches in column 2, beginning at line 55 that layers may have different hardness with respect to each other). 
Claim 11.  A method of arranging a multilayered mattress (Schwartz, Fig. 1, #’s 2 and 3) and a uniform mattress (Schwartz, Fig. 1, #4), comprising: positioning a uniform mattress containing a plurality of slots (Schwartz does not disclose “a plurality of slots,” however the use of slots in a mattress is well known, as taught by Torbet in at least Fig. 8; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention the positioning of the multilayered mattress and the uniform mattress corresponding to one of a first degree of firmness, a second degree of firmness, and a third degree of firmness (Schwartz teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness; additionally Schwartz explicitly states “a choice of mattress firmness” in column 1, line 14).
Claim 12.  The method of arranging a multilayered mattress and a uniform mattress of claim 11, further comprising positioning the multilayered mattress atop the uniform mattress such that the first layer of the multilayered mattress is flush against the uniform mattress (Applicant’s claim language is directed toward rearranging the layers of the multilayered mattress; Schwartz teaches rearranging layers in column 7, lines 36-40).
Claim 13.  
Claim 14.  A method of arranging a multilayered mattress and a uniform mattress, comprising: positioning a multilayered mattress having a first layer and a second layer, as well as a plurality of apertures extending herethrough, atop a bed frame; positioning a uniform mattress containing a plurality of slots disposed along an upper surface thereof atop a multilayered mattress such that the plurality of slots of the uniform mattress are facing a ceiling and thereby not flush against the multilayered mattress (Applicant’s claim language is directed toward rearranging the layers of the mattress; Schwartz teaches rearranging layers in column 7, lines 36-40; in the context of Applicant’s language, this would be placing layer #4 of Schwartz above layers #2 and 3); the positioning of the multilayered mattress and the uniform mattress corresponding to one of a first degree of firmness, a second degree of firmness, and a third degree of firmness (Schwartz teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness; additionally Schwartz explicitly states “a choice of mattress firmness” in column 1, line 14).
Claim 15.  .
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,819,349 to Schwartz and US Patent 9,770,117 to Torbet et al. (“Torbet”), in view of US Patent Application Publication 2004/0237206 to Webster et al. (“Webster”).
Claim 2.  The ventilated adjustable firmness bed of claim 1, wherein the plurality of apertures is disposed in a grid like pattern across the multilayered mattress (while Schwartz teaches the use of voids or holes, Schwartz does not provide details about these apertures; Webster teaches further detail of what is known in the prior art of the use of apertures in a mattress, as can be seen in Fig. 1, in which the holes #18 are in a grid pattern; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide one or more layers of the apparatus of Schwartz with holes as disclosed by Webster since doing so would have simply been applying a known technique to a known device to yield predictable results).
Claim 3.  The ventilated adjustable firmness bed of claim 1, wherein each aperture of the plurality of apertures extends fully through the multilayered mattress (Webster, Fig. 2, the aperture is seen to extend through multiple layers of the mattress).


Response to Applicant's remarks and amendments

Regarding prior objections to the drawings, Applicant has amended the specification, and the objections have been withdrawn.
With respect to claims claims 1, 11, and 15, Applicant argues on page 8 of Applicant’s remarks that in the cited art does not teach amended language directed toward the positioning of various layers.  Examiner respectfully disagrees.  Schwartz teaches, in at least column 4, lines 7-29, that it is known to rearrange layers of a mattress in any desired order to provide any desired mattress conditions such as any desired degree of firmness.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MYLES A THROOP/Examiner, Art Unit 3673